Citation Nr: 1636053	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO. 14-25 179A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of removal of lymph nodes.

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1971, including service in the Republic of Vietnam for which he was awarded the Combat Infantry Badge and the Bronze Star.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued in October 2011 and September 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Court of Appeals for Veterans Claims (Court) has held that the issue of entitlement to TDIU is inherent with appeals for increased ratings where the record indicates that the Veteran may be unemployed or unemployable.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  The issue of entitlement to TDIU is REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified as to any further action on his part which is required.


FINDINGS OF FACT

1. In written correspondence received by the Board in February 2016, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal for entitlement to service connection for residuals of removal of lymph nodes.

2. Throughout the appeals period, the Veteran's PTSD has been characterized by occupational and social impairment with deficiencies in most areas as a result of symptoms including depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation. 



CONCLUSIONS OF LAW

1. The appeal for entitlement to service connection for residuals of removal of lymph nodes is withdrawn and the Board does not have appellate jurisdiction to review the claim.  38 U.S.C.A. §7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for entitlement to a 70 percent disability rating have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  The VCAA applies to the instant claim.  However, inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist failure as to this claim is harmless.  

The Claim Withdrawn

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

In a letter received by the Board in February 2016, the Veteran withdrew his appeal for entitlement to service connection for residuals of removal of lymph nodes.

As there remains no allegation of error of fact or law for appellate consideration with respect to this claim, the Board does not have appellate jurisdiction to review it.  38 U.S.C.A. § 7105.

Assigning Disability Ratings

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.

A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, but has the right to limit the scope of the claim and the benefits sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  However, the Veteran's attorney submitted a letter in February 2016 in which he explicitly argued that the Veteran is entitled to a 70 percent disability rating for PTSD, and is not seeking a higher rating.  See Robinson v. Peake, 21 Vet. App. 545, 554 (2008) (instructing that an attorney well-versed in veterans law "says what [they] mean [ ] and mean[ ] what [they] say[ ]"), aff'd sub nom. Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  Therefore, the discussion below relates only to entitlement to a 70 percent disability rating and entitlement to a higher rating will not be addressed.  

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is assigned a 50 percent rating. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, warrants a 70 percent rating.

Facts and Analysis

As noted above, the Veteran has limited his appeal to one of entitlement to a 
70 percent disability rating for PTSD.  The Board finds that the record in fact supports entitlement to a 70 percent disability rating.  The record shows that the Veteran has been married and divorced nine times, has no friends, has no relationship to speak of with any of his four children and has a relationship with his siblings that is strained at best.  He has had sporadic employment, having had some 20 jobs within the last 10 years or so, and has lost multiple jobs due to confrontations with supervisors and difficulty with authority.  

The Veteran's symptoms include chronic sleep impairments, isolation without any social relationships, depressed and apathetic mood, and irritability.  The May 2014 examination described the Veteran's PTSD as resulting in depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbance of motivation and mood, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships, and suicidal ideation.  The Veteran's therapist noted that he had declined alternative therapy and continued to struggle with isolation and rigid belief systems which interfered with treatment.  

Treatment records include the description that his "baseline" state is one of depression and an isolative lifestyle.  A June 2014 neuropsychological screening noted that the Veteran's word-finding difficulties, impaired memory, difficulties with abstract reasoning, and shortened attention span were likely attributable to his chronic sleep impairment.  Notably, the May 2014 examination report selected the criteria for a 70 percent disability rating as most consistent with the Veteran's disability picture.

Based on all of the information listed above and consideration of the entire record, the Board finds that entitlement to a 70 percent disability rating for PTSD is established.  Inasmuch as the Veteran had limited his appeal to one of entitlement to a 70 percent rating, no discussion of entitlement to 100 percent disability rating is warranted.  See AB v. Brown, 6 Vet. App. 35 (1993). 

The Board has considered whether referral of this matter to the Director of Compensation Services for consideration of an extraschedular rating under 38 C.F.R. § 3.321 is warranted.  In this instance, the Veteran had specifically limited the scope of his appeal to entitlement to a 70 percent disability rating.  In addition, as discussed above, the Veteran's specific symptoms of social and occupational impairment due to PTSD are specifically covered by the schedular rating, to include ones such as chronic sleep impairment, isolation without any social relationships, depressed and apathetic mood, and irritability.  As a result, the Board finds that no referral for extraschedular consideration is warranted under 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App 111 (2008).



ORDER

The appeal for entitlement to service connection for residuals of removal of lymph nodes is dismissed.

Entitlement to a 70 percent disability rating, and no higher, for PTSD is granted.


REMAND

The above decision grants a 70 percent disability rating for PTSD, which satisfies the requirements for entitlement to TDIU on a schedular basis.  As discussed above, the Veteran has a complicated and confusing employment history, to the point where the record is unclear as to whether he is currently employed, unemployed, or even unemployable.  In addition, the record indicates that his employment has been sporadic enough that, even during periods when he has been employed, the nature of the employment may be considered marginal under VA guidelines.  As such, additional development of this question is required on remand.  Such development should include obtaining the necessary information from the Veteran regarding his employment history and income throughout the appeals period and obtaining a vocational assessment.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain from the Veteran all necessary documentation (such as a VA Form 21-8940) to evaluate the TDIU matter throughout the entire appeal period, to include as a result of marginal employment.

2. Provided that the documentation supports the possibility of entitlement to TDIU, request that a Veteran's Health Administration Vocational Rehabilitation Specialist conduct a vocational assessment to evaluate the impact of the Veteran's service-connected disabilities on his ability to function in an occupational setting.  As appropriate, the specialist should identify (provide examples of) the types of employment that would be inconsistent with the Veteran's service-connected disabilities (in light of h education and work experience) and any types of employment that would remain feasible despite the service-connected disabilities.

3. Readjudicate the matter on appeal.  If the benefit sought on appeal is not granted in full, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
P. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


